DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 31st, 2020 was filed. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 23 objected to because of the following informalities: Claim 23, line 4 reads “transfer the data units ... on the fly”. The terminology “on the fly” is informal and should be written in a more formal manner. 
Claims 37 and 40 objected to because of the following informalities: Claim 37, line 4 reads “wherein, preferably, the number of read buffers exceeds the number of write buffers”. The use of the term “preferably” makes it unclear whether the applicant intends to claim the limitation of the number of read buffers exceeding the number of write buffers. As currently constructed, the examiner is not interpreting the claim as requiring the above limitation. If the applicant wishes for the claim to require the limitation, the term “preferably” should be removed.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim limitation “data unit” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Claims 17-20 contain the term “data unit” in the set of system claims. The term “data unit” must contain structure or components in the specification detailing the composition of said terminology. In this case, the specification contains sufficient disclosure regarding the physical structure and materials for the “data unit”. Specifically, the specification refers to the data units as splitting the data of a SRAM into individual blocks of 4 KB. The data unit can also be redirected to the read/write buffer in the DRAM (Specification paragraph [0039], When transferring the data, the memory controller 160 splits the data into defined units. Typically each defined unit would be 4,096 bytes (approximately 4 KB), for example, however the scope of the present disclosure includes data units of any other size. This means that the local SRAM 170 will store data in individual blocks of 4 KB, i.e. the SRAM 170 has data slots of 4KB each for accumulating data. The controller 160 maintains a tally of the number of available data slots in the SRAM 170, known as the SRAM slot machine (SSM). By checking with the SSM, the controller 160 decides on the fly whether the local SRAM read/write buffer is able to accumulate the data unit of a particular block of data. If the SRAM 170 does not have 17 Docket No. 1264193-0006-270-101 any available slots (i.e. the SRAM does not have available space), the controller 160 redirects the data unit to the read/write buffer in the DRAM 150). Further, the data units may be slices of a NAND device flash page as a form of the accumulated write data (Specification paragraph [0051], The NAND devices 140 may not all be ready at the same time to receive the accumulated write data as they may be involved in other read/write request which may not have completed yet. The determination in step 370 is therefore done on the fly and as soon as one of the target NAND devices 140 is ready, i.e. “Y’ at step 370, one or more data units, depending on the number of data units per NAND device flash page, from the accumulated write data is pushed to the target NAND device 140).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 17-21 and 25-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aigo (US Publication No. 2008/0059706 -- "Aigo") in view of Elias et al. (US Publication No. 2020/0287846 -- "Elias").

Regarding claim 17, Aigo teaches a memory controller; an internal buffer internal to the integrated circuit and communicatively coupled to the memory controller; (Aigo Figure 1; Aigo paragraph [0007], One of the disk-array control units uses, as a part of the cache memory of its own, a part of the cache memory of another one of the disk-array control units, by allocating the cache memory with the cache memory management information. The memory control unit is coupled to an internal cache, see Aigo paragraph [0025], As shown in FIG. 1, storage apparatus 200 includes host controller 210, cache unit 220 and switch unit 230) and an external buffer external to the integrated circuit and communicatively coupled to the memory controller, (Aigo paragraph [0009], A storage apparatus according to an exemplary aspect of the invention includes a host controller that receives a write request accompanied by write data, a cache unit that checks if space is available in any one of itself and a cache unit of an external apparatus, and a switch unit that outputs a request to store write data in the cache unit of the external apparatus, on condition that space is available not in the cache unit but in the cache unit of the external apparatus. An external cache is contained in a unit external to the system but can communicate with the storage control unit) wherein the memory controller is configured to receive a request to write data to an available buffer, the data being segmented into a plurality of data units, (Aigo paragraph [0009], A storage apparatus according to an exemplary aspect of the invention includes a host controller that receives a write request accompanied by write data, a cache unit that checks if space is available in any one of itself and a cache unit of an external apparatus, and a switch unit that outputs a request to store write data in the cache unit of the external apparatus, on condition that space is available not in the cache unit but in the cache unit of the external apparatus. An external cache is contained in a unit external to the system but can communicate with the storage control unit. The data can be divided into a plurality of data units, based on the cache storage, see Aigo paragraph [0035], Here, cache-storage unit data means an amount of data corresponding to a single entry in cache unit 220) determine, for each data unit of the plurality of data units, availability of the internal buffer to temporarily store the data unit, if the internal buffer is available, write the data unit to the internal buffer without writing to the external buffer, (Aigo paragraph [0028], Upon receipt of the write request, cache unit 220 checks itself if space is available to store the write data. On condition that space is available, cache unit 220 stores the requested write data in itself.  First, upon receiving a write request, the internal cache checks to see if the internal cache has space available. This determination of available space includes a set data unit size, see Aigo paragraph [0029], Here, "space is available" indicates that the available capacity is equal to or more than a preset reference value) and if the internal buffer is not available, write the data unit to the external buffer without writing the data unit to the internal buffer (Aigo paragraph [0030], On condition that space is available not in cache unit 220 but in the cache unit of the external apparatus, switch unit 230 outputs a cache-write request for storing the write data in the cache unit of the external apparatus. If the cache unit 220 cannot find any space available neither in itself nor in the cache unit of the external apparatus, cache unit 220 expels data stored therein to the external storage, and stores the requested write data in itself. If space is not available, then the data is written and stored in the external buffer).
Aigo does not teach An integrated circuit system comprising: an integrated circuit.
However, Elias teaches An integrated circuit system comprising: an integrated circuit (Elias paragraph [0003], An embodiment of the present invention that is described herein provides an Integrated Circuit (IC) including multiple ports and packet processing circuitry. The ports are configured to serve as ingress ports and egress ports for receiving and transmitting packets from and to a communication network. The packet processing circuitry is configured to forward the packets between the ingress ports and the egress ports, to read an indication that specifies whether the IC is to operate in an internal buffer configuration or in an off-chip buffer configuration, when the indication specifies the internal buffer configuration, to buffer the packets internally to the IC, and, when the indication specifies the off-chip buffer configuration, to configure one or more of the ports for connecting to a memory system external to the IC, and for buffering at least some of the packets in the memory system, externally to the IC.  Elias teaches an integrated circuit system containing a memory system and devices/components such as internal and external buffers).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Aigo with those of Elias. Elias teaches an integrated circuit system comprising an integrated circuit as well as memory system components coupled to said integrated circuit, which can help improve communication and reliability for the functioning of the system as a whole, as well as allowing for far more flexibility regarding the system configuration (Elias paragraph [0003-0004], The packet processing circuitry is configured to forward the packets between the ingress ports and the egress ports, to read an indication that specifies whether the IC is to operate in an internal buffer configuration or in an off-chip buffer configuration, when the indication specifies the internal buffer configuration, to buffer the packets internally to the IC, and, when the indication specifies the off-chip buffer configuration, to configure one or more of the ports for connecting to a memory system external to the IC, and for buffering at least some of the packets in the memory system, externally to the IC. In some embodiments, the packet processing circuitry is configured to configure a same port for communication over the communication network when operating in the internal buffer configuration, and for communicating with the memory system when operating in the off-chip buffer configuration. Elias paragraph [0086], The configuration of SOC 100, of HBM subsystem 116, including all units thereof and including flow-chart 300, shown in FIGS. 1 through 7, are example configurations that are shown purely for the sake of conceptual clarity. Any other suitable configurations can be used in alternative embodiments. For example, SOC 100 may be an aggregation of a plurality of integrated circuits, a multi-chip-carrier or a PCB. HBM subsystem 116 may be a single integrated circuit, a multi-chip-carrier or a PCB (rather than an interposer). Ports of SOC 100 may be bidirectional. The various units of SOC 100 may be implemented by hardware, by software, or by combination of hardware and software. SOC 100 may be a Field-Programmable-Gate-Array (FPGA), an Application Specific Integrated Circuit (ASIC), or a combination of FPGA and ASIC).

Regarding claim 18, Aigo in view of Elias teaches The integrated circuit system of claim 17, wherein the memory controller is further configured to remove the data unit from the internal buffer or the external buffer after the data unit is stored into a nonvolatile semiconductor storage device (Aigo paragraphs [0032-0033], Now assume a case where the write data are already written in the cache unit of the external apparatus. In this case, when host controller 210 receives a write request for an address (hereinafter, referred to as cache-storage unit address) of the write data, cache unit 220 checks itself if space is available. If cache unit 220 has available space, switch unit 230 outputs, to the external apparatus, a cache-read request accompanied by a delete request and an address. [0033] Thereafter, when switch unit 230 receives, from the external apparatus, cache-storage unit data in response to the cache-read request, cache unit 220 stores the cache-storage unit data in itself. Data units can be flushed to non-volatile storage and deleted from the buffer/cache. For further details, see Aigo paragraph [0086], Cache unit 220 then uses the write data received from first host computer 100 to overwrite the page of this same data in data storage unit 222. Cache unit 220 also sets the page existence bit in directory 221, the related block existence bit (or bits), replacement information and non-written information (S24). Then, cache unit 220 eliminates the related page from external writing management table 224 (S25). After that, storage apparatus 200 performs the operation of steps S7 to 9).

Regarding claim 19, Aigo in view of Elias teaches The integrated circuit system of claim 17, wherein the memory controller is configured to store in the external buffer a backup copy of data units accumulated in the internal buffer (Aigo paragraphs [0105-0106], If data received from second storage apparatus 200 are stored in itself (that is, in data storage unit 222) (K2/Yes), cache unit 220 checks if space is available in second cache unit 220 of second storage apparatus 200, which is the write source (K3). This check by cache unit 220 is carried out by reference to cache management table 223. If space is available in second cache unit 220 of second storage apparatus 200, which is the write source (K3/Yes), cache unit 220 outputs, to second storage apparatus 200, a write-back request accompanied by the logical address and data (in pages) (K4). Cache unit 220 then deletes the data from itself (K5). Specifically, cache unit 220 resets the corresponding page existence bits and block existence bits in directory 221, and deletes the data (in pages) from data storage unit 222. Moreover, cache unit 220 updates external reception management table 225 by eliminating the related pages (K6), and updates cache management table 223 by increasing the number of available cache pages (K7). Thereafter, switch unit 230 outputs the updated cache management table 223 to second storage apparatus 200 (K8). The second (external) cache can receive data units from the internal cache as a way to free up space in the preferred internal cache unit).

The integrated circuit system of claim 19, wherein the memory controller is configured to remove the backup copy of the data units in the external buffer after the data units are stored into a nonvolatile semiconductor storage device (Aigo paragraphs [0084-0085], If space is unavailable in data storage unit 222 (S18/No), switch unit 230 outputs, to second storage apparatus 200, a cache-write request accompanied by write data, block length and the logical address (S19). Thereafter, cache unit 220 updates the corresponding block in external writing management table 224 (S20) After that, host controller 210 outputs a response (indicating completion of writing) to first host computer 100 (S21). If data storage unit 222 has available space (S18/Yes), switch unit 230 outputs, to second storage apparatus 200, a cache-read request accompanied by a delete instruction, the logical address and block length (S22). Upon receipt of data (in pages) from second storage apparatus 200 via switch unit 230, in response to the cache-read request, cache unit 220 stores the data in data storage unit 222 (S23). Data from the second (external) cache can be sent to the non-volatile storage device and then removed from the external cache, should the non-volatile storage device have the required space).

Regarding claim 21, Aigo in view of Elias teaches The integrated circuit system of claim 17, wherein the memory controller is configured to send a message to a host to indicate completion of the write request after all data units subject to the write request are written to the internal buffer or the external buffer (Aigo paragraph [0075], As shown in FIG. 8, host controller 210 of storage apparatus 200 receives, from first host computer 100, a write request accompanied by write data (one or more blocks), the logical address, and block length. Then, cache unit 220 checks whether the page corresponding to the logical address of the received data exists in cache unit 220 itself (that is to say, in data storage unit 222), by referencing directory 221 (S1) If the page exists (page existence bit is set) (S1/Yes), cache unit 220 stores the write data in data storage unit 222 and sets the corresponding block existence bit (or bits) (S2). Next, host controller 210 outputs a response (indicating completion of writing) to first host computer 100 (S3). The information corresponding to completion of the write request is sent from the memory control unit to the host (through the host controller), also see Aigo paragraph [0114], If the non-written information is set (R2/Yes), cache unit 220 reads, from data storage unit 222, data for which the non-written information is set, and outputs the data together with its logical address to storage control unit 240 (R3). Upon receipt of the logical address and the data from cache unit 220, storage control unit 240 converts the logical address into a physical address and stores the data in physical disk unit 260 (R4)).

Regarding claim 25, Aigo in view of Elias teaches The integrated circuit system of claim 17, wherein the memory controller is further configured to receive a request to read data, the read data corresponding to the data unit, and further configured to: (Aigo paragraph [0043], Another one of the reasons for the advantage may be that upon receipt of a write request for a cache-storage unit address of write data stored in the cache unit of the external apparatus, storage apparatus 200 retrieves the cache-storage unit data from the external apparatus and stores the data in cache unit 220. For these reasons, for example, when a read request is received from a host computer and the like at a later time, reading data from cache unit 220 may be faster than reading data from the cache unit of the external apparatus. The request can be to read the data units, rather than write) if the data unit was written to the internal buffer, read the data unit from the internal buffer, and if the data unit was written to the external buffer, read the data unit from the external buffer (Aigo paragraphs [0032-0034], Now assume a case where the write data are already written in the cache unit of the external apparatus. In this case, when host controller 210 receives a write request for an address (hereinafter, referred to as cache-storage unit address) of the write data, cache unit 220 checks itself if space is available. If cache unit 220 has available space, switch unit 230 outputs, to the external apparatus, a cache-read request accompanied by a delete request and an address. Thereafter, when switch unit 230 receives, from the external apparatus, cache-storage unit data in response to the cache-read request, cache unit 220 stores the cache-storage unit data in itself. In contrast, in a case where switch unit 230 receives a cache-read request accompanied by a delete request and an address, cache unit 220 reads cache-storage unit data. Thereafter, switch unit 230 outputs the read cache-storage unit data to the external apparatus that output the cache-read request. Additionally, cache unit 220 deletes the read cache-storage unit data from itself. The cache-read request will be sent to the corresponding logical address location where the data unit was previously written to, whether it be the internal or external cache location).

The integrated circuit system of claim 25, wherein the memory controller is configured to: if the data unit was written to the internal buffer, remove the data unit from the internal buffer after it has been read, and if the data unit was written to the external buffer, remove the data unit from the external buffer after it has been read (Aigo paragraphs [0032-0034], Now assume a case where the write data are already written in the cache unit of the external apparatus. In this case, when host controller 210 receives a write request for an address (hereinafter, referred to as cache-storage unit address) of the write data, cache unit 220 checks itself if space is available. If cache unit 220 has available space, switch unit 230 outputs, to the external apparatus, a cache-read request accompanied by a delete request and an address. Thereafter, when switch unit 230 receives, from the external apparatus, cache-storage unit data in response to the cache-read request, cache unit 220 stores the cache-storage unit data in itself. In contrast, in a case where switch unit 230 receives a cache-read request accompanied by a delete request and an address, cache unit 220 reads cache-storage unit data. Thereafter, switch unit 230 outputs the read cache-storage unit data to the external apparatus that output the cache-read request. Additionally, cache unit 220 deletes the read cache-storage unit data from itself. The cache-read request will be sent to the corresponding logical address location where the data unit was previously written to, whether it be the internal or external cache location. Additionally, the data unit is deleted and removed from the aforementioned location once it has been read).

The integrated circuit system of claim 25, wherein the memory controller is configured to determine, for read data corresponding to the data unit, availability of the internal buffer to temporarily store the data unit, wherein if the internal buffer is available, write the data unit in the internal buffer, and if the internal buffer is not available, write the data unit to the external buffer (Aigo paragraph [0028], Upon receipt of the write request, cache unit 220 checks itself if space is available to store the write data. On condition that space is available, cache unit 220 stores the requested write data in itself.  First, upon receiving a write request, the internal cache checks to see if the internal cache has space available. This determination of available space includes a set data unit size, see Aigo paragraph [0029], Here, "space is available" indicates that the available capacity is equal to or more than a preset reference value. Aigo paragraph [0030], On condition that space is available not in cache unit 220 but in the cache unit of the external apparatus, switch unit 230 outputs a cache-write request for storing the write data in the cache unit of the external apparatus. If the cache unit 220 cannot find any space available neither in itself nor in the cache unit of the external apparatus, cache unit 220 expels data stored therein to the external storage, and stores the requested write data in itself. If space is not available, then the data is written and stored in the external buffer. The read data can be used to determine buffer/cache availability, as well as match to a set data unit size, see Aigo paragraphs [0033], Thereafter, when switch unit 230 receives, from the external apparatus, cache-storage unit data in response to the cache-read request, cache unit 220 stores the cache-storage unit data in itself and Aigo paragraph [0035], Here, cache-storage unit data means an amount of data corresponding to a single entry in cache unit 220).


Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aigo in view of Elias as applied to claim 21 above, and further in view of Kapoor et al. (US Publication No. 2009/0089481 -- "Kapoor").

Regarding claim 22, Aigo in view of Elias in further view of Kapoor teaches The integrated circuit system of claim 21, wherein the memory controller is configured to send the message to a host prior to storing the data units subject to the write request into a nonvolatile semiconductor storage device (Kapoor claim 30, The memory of claim 29, further including: a reserve power source, wherein, in response to determining a loss of host power subsequent to sending said acknowledgement and prior to completing writing said data into the non-volatile memory, the control circuitry activates the reserve power source and completes programming the host data into the non-volatile memory using the reserve power source. The acknowledgement/completion message sent to the host is sent before the data is written to non-volatile memory (i.e., before data permanence). The data will get completed regardless due to a back-up power source in the event of a power-off or shut down event (Kapoor paragraph [0042-0043], In contrast, by incorporating the availability of the on-device reserve power source or reserve mode, the order of events in FIG. 4 can be changed. Once a unit of data has been transferred from the host onto the controller, it can now be treated as safely stored on the memory system since, in case of shutdown (whether proper or not), the reserve power can be invoked to finish the write process to the non-volatile memory. Therefore, once a unit of data has been buffered in the cache, the memory device can send to the host an acknowledgement that the unit of data is fully written. This early acknowledgment can be sent at the same time or before transferring the data unit on from the controller to the memory. The early acknowledgment concept is illustrated conceptually in FIG. 5. The various elements of FIG. 5 are the same as in FIG. 4. Segments A and B are also the same; however, now, rather than wait for the completion of segment B to send the host an acknowledgment, this can now be done ("B'") once A is complete)).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Aigo and Elias with those of Kapoor. Kapoor teaches sending the completion/acknowledgement message for the data units subject to the write command before the data is written to non-volatile memory. This allows the host to know far earlier than normal that data is being written to non-volatile memory for permanent storage. The data will get completed regardless due to a back-up power source in the event of a power-off or shut down event (Kapoor paragraph [0042-0043], In contrast, by incorporating the availability of the on-device reserve power source or reserve mode, the order of events in FIG. 4 can be changed. Once a unit of data has been transferred from the host onto the controller, it can now be treated as safely stored on the memory system since, in case of shutdown (whether proper or not), the reserve power can be invoked to finish the write process to the non-volatile memory. Therefore, once a unit of data has been buffered in the cache, the memory device can send to the host an acknowledgement that the unit of data is fully written. This early acknowledgment can be sent at the same time or before transferring the data unit on from the controller to the memory. The early acknowledgment concept is illustrated conceptually in FIG. 5. The various elements of FIG. 5 are the same as in FIG. 4. Segments A and B are also the same; however, now, rather than wait for the completion of segment B to send the host an acknowledgment, this can now be done ("B'") once A is complete).


Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aigo in view of Elias as applied to claim 17 above, and further in view of Arya (US Publication No. 2009/0157946 -- "Arya").

Regarding claim 23, Aigo in view of Elias in further view of Arya teaches The integrated circuit system of claim 17 , wherein the memory controller is configured to transfer the data units stored in the internal buffer or external buffer to a nonvolatile semiconductor storage device on the fly as the nonvolatile semiconductor storage device becomes available for storage of data units (Arya paragraph [0062], An entire page of data, including data from the address specified on the address bus 22, is read from the NAND memory 14 and is transferred through the MUX 80 and to the RAM memory 16, where it is written into an entire page of locations in the RAM memory 16 specified by the MCC/ECC unit 72 and the index address 66b, and is operated thereon by the MCC/ECC unit 72 to ensure the integrity of the data, through error correction checking and the like. The current page address registers 66a of CAM 66 is then updated to add the address of the address page within the current write miss address and the associated index address 66b (the index address 66b being the upper 9 bits of the address in the RAM memory 16 where the page of data is stored). The Hit/miss compare logic 68 de-asserts the signal on the wait state signal 26. In addition, the MCU switches the MUX 80 to the default position. The Hit/Miss compare logic 68 sends the index address 66b to the MUX 70 where they are combined with the offset address from the address 22, to initiate a write operation in the RAM memory 16. The data is then written into the RAM memory 16 from the host device 20 through the MUX 84 and through the MUX 80, thereby completing the cycle. The data in the RAM memory 16 is now no longer coherent with the data at the same address in the NAND memory 14. This coherence problem be solved by either the memory controller 12 initiating a write cache flush, automatically on an as needed basis, or by the host device 20 initiating a write cache flush, at any time, all as previously discussed. The memory controller can automatically flush the data from the buffer/cache to the non-volatile storage on a required basis, such as NVM space opening up. Also see Arya paragraph [0059], First, the memory device 10 can automatically solve the problem of data coherence, on an as needed basis. As discussed previously, for example, in the case of a Read Miss with Cache Flush operation, data that is more current in the RAM memory 16 will be written back into the NAND memory 14 if the pages of data in the RAM memory 16 need to be replaced to store the newly called for page of data from the NAND memory 14. As will be discussed hereinafter, the MCU 64 will also perform a cache flush on the data in the RAM memory 16 by writing the data back into the NAND memory 14 in a Write Miss with Cache Flush operation).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Aigo and Elias with those of Arya. Arya teaches the process of a memory controller being configured to automatically flush data from a buffer to non-volatile storage immediately upon storage space opening up for data units. This can improve the functioning of the system by ensuring that the cache operates as maximum capacity and never stays full when the cached data could be flushed to open up room for new data to be cached, as well as improving data coherency (Arya paragraph [0058-0059], It should be noted that the data in the RAM memory 16, after the Write Hit operation will not be coherent with respect to the data from the same location in the NAND memory 14. In fact, the data in the RAM memory 16 will be the most current one. To solve the problem of data coherency, there are two solutions. First, the memory device 10 can automatically solve the problem of data coherence, on an as needed basis. As discussed previously, for example, in the case of a Read Miss with Cache Flush operation, data that is more current in the RAM memory 16 will be written back into the NAND memory 14 if the pages of data in the RAM memory 16 need to be replaced to store the newly called for page of data from the NAND memory 14. As will be discussed hereinafter, the MCU 64 will also perform a cache flush on the data in the RAM memory 16 by writing the data back into the NAND memory 14 in a Write Miss with Cache Flush operation).


Claims 24 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aigo in view of Elias as applied to claims 17 and 19 above, and further in view of Rose et al. (US Publication No. 2015/0356033 -- "Rose").

Regarding claim 24, Aigo in view of Elias in further view of Rose teaches The integrated circuit system of claim 19, wherein the memory controller is configured to transfer the data units in the external buffer instead of the data units stored in the internal buffer to the nonvolatile semiconductor storage device in the event of a power loss or a program failure (Rose paragraphs [0033-0034], The number of solid state memory devices 460 may vary according to the storage capacity of the individual devices and the SSD as a whole, but would typically be a power of 2 such as 4, 8, 16, 32 and so on. The memory controller 460 may comprise a single semiconductor device with on-chip ROM for firmware storage and RAM for working data structures and buffers, but there may also be provided external DRAM 430 for additional space for large data translation tables and buffers and external NOR flash 440 for upgradeable firmware storage. To provide the various voltages required by the flash memory controller and external memories, there will be DC power regulation circuitry 450 which may also include a provision for backup power using large capacitors in order to safely manage the shutdown of the SSD in the event of sudden power removal or failure. In a block-based storage system composed of multiple memory devices as storage elements, the completion of a read command may be dependent on the completion of multiple individual memory accesses at various times for the sub-commands. The queueing of multiple read commands, which may proceed in parallel or out of order, causes interleaving of multiple memory accesses from different commands to individual memories. In the event of a power loss or fail event, the memory controller can be configured to flush external cache data to non-volatile storage rather than internal cache data).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Aigo and Elias with those of Rose. Rose teaches in the event of a power loss or fail event, the memory controller can be configured to flush external cache data to non-volatile storage rather than internal cache data. This is a more reliable procedure, as the data in the external cache is less likely to be retained already and takes longer to access/perform operations on, so flushing/storing it permanently first can help prevent data loss (Rose paragraph [0033], The number of solid state memory devices 460 may vary according to the storage capacity of the individual devices and the SSD as a whole, but would typically be a power of 2 such as 4, 8, 16, 32 and so on. The memory controller 460 may comprise a single semiconductor device with on-chip ROM for firmware storage and RAM for working data structures and buffers, but there may also be provided external DRAM 430 for additional space for large data translation tables and buffers and external NOR flash 440 for upgradeable firmware storage. To provide the various voltages required by the flash memory controller and external memories, there will be DC power regulation circuitry 450 which may also include a provision for backup power using large capacitors in order to safely manage the shutdown of the SSD in the event of sudden power removal or failure).

Regarding claim 31, Aigo in view of Elias in further view of Rose teaches The integrated circuit system of claim 17, wherein the integrated circuit is a part of a solid-state drive (SSD) (Rose paragraph [0020], A solid state drive (SSD) memory storage system optimizes data access to solid state memory devices to reduce the access latencies of a set of queued commands. The memory controller of the SSD receives read commands from a host and returns the data, not in the order that the commands were originally queued, but in an order that causes the data to be returned more quickly, as the access time for the commands taken as a group is minimized. Also see Rose paragraph [0032], FIG. 4 shows a block diagram of a solid state drive (SSD) 400 and its major components in accordance with an embodiment of the present invention. A memory controller 410 provides the link between the storage or expansion bus interface 420 (which may be SATA, SCSI, SAS, PCIe or similar) and non-volatile solid state memory devices themselves, 460. The solid state memory devices 460 may, for example, be flash memory devices. Memory channels are provided for the memory controller 410 to access the memory devices 460, which may be organized into memory banks. The memory controller may be implemented as firmware including hardware and software. For example, it may include a processor, such as ASIC, a memory, and other hardware).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Aigo and Elias with those of Rose. Rose teaches having the integrated circuit be a part of a solid-state drive (SSD). The SSD can optimize data access to reduce latencies of a set of queued commands, allowing for quicker operations and minimized data access time (Rose paragraph [0020], A solid state drive (SSD) memory storage system optimizes data access to solid state memory devices to reduce the access latencies of a set of queued commands. The memory controller of the SSD receives read commands from a host and returns the data, not in the order that the commands were originally queued, but in an order that causes the data to be returned more quickly, as the access time for the commands taken as a group is minimized).


Claims 28-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aigo in view of Elias as applied to claim 17 above, and further in view of Krishnan et al. (US Publication No. 2019/0146714 -- "Krishnan").

Regarding claim 28, Aigo in view of Elias in further view of Krishnan teaches The integrated circuit system of claim 17, wherein each of the internal buffer and the external buffer comprises a plurality of write buffers and a plurality of read buffers (Krishnan paragraph [0108], In some embodiments, the graphics processor command sequence 910 may begin with a pipeline flush command 912 to cause any active graphics pipeline to complete the currently pending commands for the pipeline. In some embodiments, the 3D pipeline 922 and the media pipeline 924 do not operate concurrently. The pipeline flush is performed to cause the active graphics pipeline to complete any pending commands. In response to a pipeline flush, the command parser for the graphics processor will pause command processing until the active drawing engines complete pending operations and the relevant read caches are invalidated. The internal and external buffers can be comprised of read buffers/caches, as well as write caches, see Krishnan paragraph [0111], In some embodiments, return buffer state commands 916 are used to configure a set of return buffers for the respective pipelines to write data. Some pipeline operations require the allocation, selection, or configuration of one or more return buffers into which the operations write intermediate data during processing. In some embodiments, the graphics processor also uses one or more return buffers to store output data and to perform cross thread communication. In some embodiments, the return buffer state 916 includes selecting the size and number of return buffers to use for a set of pipeline operations).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Aigo and Elias with those of Krishnan. Krishnan teaches having the internal and external buffers contain a plurality of write and read buffers each. This is a method of improving the functionality of the buffers by having precise regions of each buffer allocated to a specific function. By allocating the regions of the buffers, more efficient operations can take place when accessing the buffers for a read or write request (Krishnan paragraph [0111], In some embodiments, return buffer state commands 916 are used to configure a set of return buffers for the respective pipelines to write data. Some pipeline operations require the allocation, selection, or configuration of one or more return buffers into which the operations write intermediate data during processing. In some embodiments, the graphics processor also uses one or more return buffers to store output data and to perform cross thread communication. In some embodiments, the return buffer state 916 includes selecting the size and number of return buffers to use for a set of pipeline operations).

Regarding claim 29, Aigo in view of Elias in further view of Krishnan teaches The integrated circuit system of claim 28, wherein each of the plurality of read buffers and the plurality of write buffers comprise ring buffers (Krishnan paragraph [0053], In some embodiments, GPE 410 couples with or includes a command streamer 403, which provides a command stream to the 3D pipeline 312 and/or media pipelines 316. In some embodiments, command streamer 403 is coupled with memory, which can be system memory, or one or more of internal cache memory and shared cache memory. In some embodiments, command streamer 403 receives commands from the memory and sends the commands to 3D pipeline 312 and/or media pipeline 316. The commands are directives fetched from a ring buffer, which stores commands for the 3D pipeline 312 and media pipeline 316. In one embodiment, the ring buffer can additionally include batch command buffers storing batches of multiple commands. The commands for the 3D pipeline 312 can also include references to data stored in memory, such as but not limited to vertex and geometry data for the 3D pipeline 312 and/or image data and memory objects for the media pipeline 316. The 3D pipeline 312 and media pipeline 316 process the commands and data by performing operations via logic within the respective pipelines or by dispatching one or more execution threads to a graphics core array 414. In one embodiment the graphics core array 414 include one or more blocks of graphics cores (e.g., graphics core(s) 415A, graphics core(s) 415B), each block including one or more graphics cores. Each graphics core includes a set of graphics execution resources that includes general-purpose and graphics specific execution logic to perform graphics and compute operations, as well as fixed function texture processing and/or machine learning and artificial intelligence acceleration logic. The read/write buffers can comprise ring buffers).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Aigo and Elias with those of Krishnan. Krishnan teaches having the internal and external buffers contain a plurality of write and read buffers each. These buffers can then be comprised as ring buffers, which can enable the buffer to perform more efficient operations such as batch commands include multiple commands and allwoing for more complex memory objects to be stored (Krishnan paragraph [0053], In some embodiments, GPE 410 couples with or includes a command streamer 403, which provides a command stream to the 3D pipeline 312 and/or media pipelines 316. In some embodiments, command streamer 403 is coupled with memory, which can be system memory, or one or more of internal cache memory and shared cache memory. In some embodiments, command streamer 403 receives commands from the memory and sends the commands to 3D pipeline 312 and/or media pipeline 316. The commands are directives fetched from a ring buffer, which stores commands for the 3D pipeline 312 and media pipeline 316. In one embodiment, the ring buffer can additionally include batch command buffers storing batches of multiple commands. The commands for the 3D pipeline 312 can also include references to data stored in memory, such as but not limited to vertex and geometry data for the 3D pipeline 312 and/or image data and memory objects for the media pipeline 316. The 3D pipeline 312 and media pipeline 316 process the commands and data by performing operations via logic within the respective pipelines or by dispatching one or more execution threads to a graphics core array 414. In one embodiment the graphics core array 414 include one or more blocks of graphics cores (e.g., graphics core(s) 415A, graphics core(s) 415B), each block including one or more graphics cores. Each graphics core includes a set of graphics execution resources that includes general-purpose and graphics specific execution logic to perform graphics and compute operations, as well as fixed function texture processing and/or machine learning and artificial intelligence acceleration logic).


Claims 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aigo in view of Elias in further view of Krishnan as applied to claim 28 above, and further in view of Lim (US Publication No. 2020/0183592 -- "Lim").

Regarding claim 30, Aigo in view of Elias in further view of Krishnan and further in view of Lim teaches The integrated circuit of system claim 28, further comprising a programmable firmware configuration circuit coupled to the memory controller In some embodiments, the SOC reads the selected configuration from hardware that is external to the SOC--for example, from a serial flash device (typically with other configuration parameters, such as the threshold value) or, in another example, from an SOC pad that may be wired to logic-1 or logic-0. In other embodiments the configuration is programmed by software (or firmware)) that is configured to set a number of read buffers and a number of write buffers in the internal buffer (Lim paragraph [0056], In an embodiment, the operating environment setting circuit 220 may adjust the number of read buffers and write buffers included in a buffer group based on the final workload state. The operating environment setting circuit 220 may increase the number of read buffers depending on the final workload state. The operating environment setting circuit 220 may decrease the number of write buffers by the same number by which the read buffers are increased. The operating environment setting circuit 220 may decrease the number of write buffers until the number of write buffers reaches a threshold number of write buffers. The threshold number of write buffers may be the minimum number of write buffers required for a write operation of the memory device. Lim paragraph [0116], The buffer controller 221a may adjust the number of read buffers and write buffers included in the buffer group 240 in response to a buffer control signal. The buffer control signal may be determined based on the final workload state and buffer control information).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Aigo, Elias and Krishnan with those of Lim. Lim teaches the configuration of the number of The operating environment setting circuit 220 may change the queueing order of commands queued in the command queue so that a read command is output to the memory device earlier than a write command based on the final workload state. The read command may be originally queued later than the write command. In detail, the operating environment setting circuit 220 may change the queueing order of commands in the command queue so that at least one of read commands in the command queue is output prior to a write command. The write command was originally queued in the command queue earlier or at a higher sequential position than the at least one read command. In an embodiment, the operating environment setting circuit 220 may be configured to, when the number of write buffers adjusted depending on the final workload state reaches the threshold number of write buffers, change the queueing order of the commands in the command queue to change output order of the queued command).


Claims 32-36 and 38-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aigo in view of Elias in further view of Rose.

the method comprising: receiving a write request from a host interface connected to a host, (Aigo paragraph [0010], A control method for a storage apparatus including a cache unit according to an exemplary aspect of the invention includes storing write data in a cache unit of a external apparatus, upon receipt of a write request accompanied by the write data while space is available not in the cache unit but in the cache unit of the external apparatus. A write request is received from the host, which can be received through a host interface component, see Aigo paragraph [0027], Examples of the external storage include a physical disk or a memory. Cache unit 220 stores therein a part of data stored in the external storage. Cache unit 220 manages free space in cache unit 220 and that in a cache unit of the external apparatus. Host controller 210 receives a write request accompanied by write data, from the host computer and the like) the write request containing data from the host and target nonvolatile semiconductor storage devices of a plurality of nonvolatile semiconductor storage devices (Aigo paragraphs [0032-0033], Now assume a case where the write data are already written in the cache unit of the external apparatus. In this case, when host controller 210 receives a write request for an address (hereinafter, referred to as cache-storage unit address) of the write data, cache unit 220 checks itself if space is available. If cache unit 220 has available space, switch unit 230 outputs, to the external apparatus, a cache-read request accompanied by a delete request and an address. [0033] Thereafter, when switch unit 230 receives, from the external apparatus, cache-storage unit data in response to the cache-read request, cache unit 220 stores the cache-storage unit data in itself. Data units can be flushed to non-volatile storage and deleted from the Cache unit 220 then uses the write data received from first host computer 100 to overwrite the page of this same data in data storage unit 222. Cache unit 220 also sets the page existence bit in directory 221, the related block existence bit (or bits), replacement information and non-written information (S24). Then, cache unit 220 eliminates the related page from external writing management table 224 (S25). After that, storage apparatus 200 performs the operation of steps S7 to 9) wherein the data subject to the write request is segmented into a plurality of data units;  (Aigo paragraph [0009], A storage apparatus according to an exemplary aspect of the invention includes a host controller that receives a write request accompanied by write data, a cache unit that checks if space is available in any one of itself and a cache unit of an external apparatus, and a switch unit that outputs a request to store write data in the cache unit of the external apparatus, on condition that space is available not in the cache unit but in the cache unit of the external apparatus. An external cache is contained in a unit external to the system but can communicate with the storage control unit. The data can be divided into a plurality of data units, based on the cache storage, see Aigo paragraph [0035], Here, cache-storage unit data means an amount of data corresponding to a single entry in cache unit 220) determining, for each data unit, the availability of an internal buffer of the controller to temporarily accumulate the data unit, wherein the internal buffer and the controller form part of the integrated circuit, and wherein if the internal buffer is available, accumulating the data unit from the host to the internal buffer, (Aigo paragraph [0028], Upon receipt of the write request, cache unit 220 checks itself if space is available to store the write data. On condition that space is available, cache unit 220 stores the requested write data in itself.  First, upon receiving a write request, the internal cache checks to see if the internal cache has space available. This determination of available space includes a set data unit size, see Aigo paragraph [0029], Here, "space is available" indicates that the available capacity is equal to or more than a preset reference value) and if the internal buffer is not available, accumulating the data unit from the host to an external buffer communicatively coupled to the controller, wherein the external buffer is external to the integrated circuit; (Aigo paragraph [0030], On condition that space is available not in cache unit 220 but in the cache unit of the external apparatus, switch unit 230 outputs a cache-write request for storing the write data in the cache unit of the external apparatus. If the cache unit 220 cannot find any space available neither in itself nor in the cache unit of the external apparatus, cache unit 220 expels data stored therein to the external storage, and stores the requested write data in itself. If space is not available, then the data is written and stored in the external buffer) and storing a backup copy of the data units accumulated in the internal buffer, in the external buffer  (Aigo paragraphs [0105-0106], If data received from second storage apparatus 200 are stored in itself (that is, in data storage unit 222) (K2/Yes), cache unit 220 checks if space is available in second cache unit 220 of second storage apparatus 200, which is the write source (K3). This check by cache unit 220 is carried out by reference to cache management table 223. If space is available in second cache unit 220 of second storage apparatus 200, which is the write source (K3/Yes), cache unit 220 outputs, to second storage apparatus 200, a write-back request accompanied by the logical address and data (in pages) (K4). Cache unit 220 then deletes the data from itself (K5). Specifically, cache unit 220 resets the corresponding page existence bits and block existence bits in directory 221, and deletes the data (in pages) from data storage unit 222. Moreover, cache unit 220 updates external reception management table 225 by eliminating the related pages (K6), and updates cache management table 223 by increasing the number of available cache pages (K7). Thereafter, switch unit 230 outputs the updated cache management table 223 to second storage apparatus 200 (K8). The second (external) cache can receive data units from the internal cache as a way to free up space in the preferred internal cache unit).
Aigo does not teach A method performed by a controller of an integrated circuit, storage devices contained in a solid-state drive (SSD) in which the data is to be written.
However, Elias teaches A method performed by a controller of an integrated circuit, (Elias paragraph [0003], An embodiment of the present invention that is described herein provides an Integrated Circuit (IC) including multiple ports and packet processing circuitry. The ports are configured to serve as ingress ports and egress ports for receiving and transmitting packets from and to a communication network. The packet processing circuitry is configured to forward the packets between the ingress ports and the egress ports, to read an indication that specifies whether the IC is to operate in an internal buffer configuration or in an off-chip buffer configuration, when the indication specifies the internal buffer configuration, to buffer the packets internally to the IC, and, when the indication specifies the off-chip buffer configuration, to configure one or more of the ports for connecting to a memory system external to the IC, and for buffering at least some of the packets in the memory system, externally to the IC.  Elias 

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Aigo with those of Elias. Elias teaches an integrated circuit system comprising an integrated circuit as well as memory system components coupled to said integrated circuit, which can help improve communication and reliability for the functioning of the system as a whole, as well as allowing for far more flexibility regarding the system configuration (Elias paragraph [0003-0004], The packet processing circuitry is configured to forward the packets between the ingress ports and the egress ports, to read an indication that specifies whether the IC is to operate in an internal buffer configuration or in an off-chip buffer configuration, when the indication specifies the internal buffer configuration, to buffer the packets internally to the IC, and, when the indication specifies the off-chip buffer configuration, to configure one or more of the ports for connecting to a memory system external to the IC, and for buffering at least some of the packets in the memory system, externally to the IC. In some embodiments, the packet processing circuitry is configured to configure a same port for communication over the communication network when operating in the internal buffer configuration, and for communicating with the memory system when operating in the off-chip buffer configuration. Elias paragraph [0086], The configuration of SOC 100, of HBM subsystem 116, including all units thereof and including flow-chart 300, shown in FIGS. 1 through 7, are example configurations that are shown purely for the sake of conceptual clarity. Any other suitable configurations can be used in alternative embodiments. For example, SOC 100 may be an aggregation of a plurality of integrated circuits, a multi-chip-carrier or a PCB. HBM subsystem 116 may be a single integrated circuit, a multi-chip-carrier or a PCB (rather than an interposer). Ports of SOC 100 may be bidirectional. The various units of SOC 100 may be implemented by hardware, by software, or by combination of hardware and software. SOC 100 may be a Field-Programmable-Gate-Array (FPGA), an Application Specific Integrated Circuit (ASIC), or a combination of FPGA and ASIC).

Aigo in view of Elias does not teach storage devices contained in a solid-state drive (SSD) in which the data is to be written.
However, Rose teaches storage devices contained in a solid-state drive (SSD) in which the data is to be written, (Rose paragraph [0020], A solid state drive (SSD) memory storage system optimizes data access to solid state memory devices to reduce the access latencies of a set of queued commands. The memory controller of the SSD receives read commands from a host and returns the data, not in the order that the commands were originally queued, but in an order that causes the data to be returned more quickly, as the access time for the commands taken as a group is minimized. Also see Rose paragraph [0032], FIG. 4 shows a block diagram of a solid state drive (SSD) 400 and its major components in accordance with an embodiment of the present invention. A memory controller 410 provides the link between the storage or expansion bus interface 420 (which may be SATA, SCSI, SAS, PCIe or similar) and non-volatile solid state memory devices themselves, 460. The solid state memory devices 460 may, for example, be flash memory devices. Memory channels are provided for the memory controller 410 to access the memory devices 460, which may be organized into memory banks. The memory controller may be implemented as firmware including hardware and software. For example, it may include a processor, such as ASIC, a memory, and other hardware).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Aigo and Elias with those of Rose. Rose teaches having the integrated circuit be a part of a solid-state drive (SSD). The SSD can optimize data access to reduce latencies of a set of queued commands, allowing for quicker operations and minimized data access time (Rose paragraph [0020], A solid state drive (SSD) memory storage system optimizes data access to solid state memory devices to reduce the access latencies of a set of queued commands. The memory controller of the SSD receives read commands from a host and returns the data, not in the order that the commands were originally queued, but in an order that causes the data to be returned more quickly, as the access time for the commands taken as a group is minimized).

Regarding claim 33, Aigo in view of Elias in further view of Rose teaches The method of claim 32, further comprising: removing, by the controller, the accumulated data units from the internal buffer and the external buffer (Aigo paragraphs [0032-0034], Now assume a case where the write data are already written in the cache unit of the external apparatus. In this case, when host controller 210 receives a write request for an address (hereinafter, referred to as cache-storage unit address) of the write data, cache unit 220 checks itself if space is available. If cache unit 220 has available space, switch unit 230 outputs, to the external apparatus, a cache-read request accompanied by a delete request and an address. Thereafter, when switch unit 230 receives, from the external apparatus, cache-storage unit data in response to the cache-read request, cache unit 220 stores the cache-storage unit data in itself. In contrast, in a case where switch unit 230 receives a cache-read request accompanied by a delete request and an address, cache unit 220 reads cache-storage unit data. Thereafter, switch unit 230 outputs the read cache-storage unit data to the external apparatus that output the cache-read request. Additionally, cache unit 220 deletes the read cache-storage unit data from itself. When data is flushed either from the internal buffer or the external buffer, it is removed/deleted from the aforementioned buffer to clear up space).

Regarding claim 34, Aigo in view of Elias in further view of Rose teaches The method of claim 32, further comprising: removing, by the controller, the backup copy of the data units in the external buffer once the data units are programmed into the target nonvolatile semiconductor storage devices (Aigo paragraphs [0084-0085], If space is unavailable in data storage unit 222 (S18/No), switch unit 230 outputs, to second storage apparatus 200, a cache-write request accompanied by write data, block length and the logical address (S19). Thereafter, cache unit 220 updates the corresponding block in external writing management table 224 (S20) After that, host controller 210 outputs a response (indicating completion of writing) to first host computer 100 (S21). If data storage unit 222 has available space (S18/Yes), switch unit 230 outputs, to second storage apparatus 200, a cache-read request accompanied by a delete instruction, the logical address and block length (S22). Upon receipt of data (in pages) from second storage apparatus 200 via switch unit 230, in response to the cache-read request, cache unit 220 stores the data in data storage unit 222 (S23). Data from the second (external) cache can be sent to the non-volatile storage device and then removed from the external cache, should the non-volatile storage device have the required space).

Regarding claim 35, Aigo in view of Elias in further view of Rose teaches The method of claim 32, further comprising: sending, by the controller, a message to the host to indicate completion of the write request after the data units are temporarily accumulated in the internal buffer and the external buffer (Aigo paragraph [0075], As shown in FIG. 8, host controller 210 of storage apparatus 200 receives, from first host computer 100, a write request accompanied by write data (one or more blocks), the logical address, and block length. Then, cache unit 220 checks whether the page corresponding to the logical address of the received data exists in cache unit 220 itself (that is to say, in data storage unit 222), by referencing directory 221 (S1) If the page exists (page existence bit is set) (S1/Yes), cache unit 220 stores the write data in data storage unit 222 and sets the corresponding block existence bit (or bits) (S2). Next, host controller 210 outputs a response (indicating completion of writing) to first host computer 100 (S3). The information corresponding to completion of the write request is sent from the memory control unit to the host (through the host controller), also see Aigo paragraph [0114], If the non-written information is set (R2/Yes), cache unit 220 reads, from data storage unit 222, data for which the non-written information is set, and outputs the data together with its logical address to storage control unit 240 (R3). Upon receipt of the logical address and the data from cache unit 220, storage control unit 240 converts the logical address into a physical address and stores the data in physical disk unit 260 (R4)).

Regarding claim 36, Aigo in view of Elias in further view of Rose teaches The method of claim 32, further comprising: transferring, by the controller, the data units in the external buffer instead of the data accumulated in the internal buffer to the target nonvolatile semiconductor storage devices in the event of a power loss or a program failure in at least one of the nonvolatile semiconductor storage devices (Rose paragraphs [0033-0034], The number of solid state memory devices 460 may vary according to the storage capacity of the individual devices and the SSD as a whole, but would typically be a power of 2 such as 4, 8, 16, 32 and so on. The memory controller 460 may comprise a single semiconductor device with on-chip ROM for firmware storage and RAM for working data structures and buffers, but there may also be provided external DRAM 430 for additional space for large data translation tables and buffers and external NOR flash 440 for upgradeable firmware storage. To provide the various voltages required by the flash memory controller and external memories, there will be DC power regulation circuitry 450 which may also include a provision for backup power using large capacitors in order to safely manage the shutdown of the SSD in the event of sudden power removal or failure. In a block-based storage system composed of multiple memory devices as storage elements, the completion of a read command may be dependent on the completion of multiple individual memory accesses at various times for the sub-commands. The queueing of multiple read commands, which may proceed in parallel or out of order, causes interleaving of multiple memory accesses from different commands to individual memories. In the event of a power loss or fail event, the memory controller can be configured to flush external cache data to non-volatile storage rather than internal cache data).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Aigo and Elias with those of Rose. Rose teaches in the event of a power loss or fail event, the memory controller can be configured to flush external cache data to non-volatile storage rather than internal cache data. This is a more reliable procedure, as the data in the external cache is less likely to be retained already and takes longer to access/perform operations on, so flushing/storing it permanently first can help prevent data loss (Rose paragraph [0033], The number of solid state memory devices 460 may vary according to the storage capacity of the individual devices and the SSD as a whole, but would typically be a power of 2 such as 4, 8, 16, 32 and so on. The memory controller 460 may comprise a single semiconductor device with on-chip ROM for firmware storage and RAM for working data structures and buffers, but there may also be provided external DRAM 430 for additional space for large data translation tables and buffers and external NOR flash 440 for upgradeable firmware storage. To provide the various voltages required by the flash memory controller and external memories, there will be DC power regulation circuitry 450 which may also include a provision for backup power using large capacitors in order to safely manage the shutdown of the SSD in the event of sudden power removal or failure).

Regarding claim 38, Aigo teaches the method comprising: receiving a read request for data from a host interface connected to a host, (Aigo paragraph [0010], A control method for a storage apparatus including a cache unit according to an exemplary aspect of the invention includes storing write data in a cache unit of a external apparatus, upon receipt of a write request accompanied by the write data while space is available not in the cache unit but in the cache unit of the external apparatus. A write request is received from the host, which can be received through a host interface component, see Aigo paragraph [0027], Examples of the external storage include a physical disk or a memory. Cache unit 220 stores therein a part of data stored in the external storage. Cache unit 220 manages free space in cache unit 220 and that in a cache unit of the external apparatus. Host controller 210 receives a write request accompanied by write data, from the host computer and the like. Note that Aigo is capable of performing both read and write requests for both read and write data, see Aigo paragraphs [0098-0099], Hereinafter, an explanation will be given for the read access operation by first host computer 100. Upon receipt of a read request, if data exists in cache unit 220, storage apparatus 200 reads data from cache unit 220 and outputs the data to first host computer 100. Also see Aigo paragraph [0101], Meanwhile, if the data exists in second cache unit 220, storage apparatus 200 outputs a cache-read request to second storage apparatus 200, receives the data from second storage apparatus 200, and outputs the data to first host computer 100) wherein the data subject to the read request is segmented into a plurality of data units; (Aigo paragraph [0009], A storage apparatus according to an exemplary aspect of the invention includes a host controller that receives a write request accompanied by write data, a cache unit that checks if space is available in any one of itself and a cache unit of an external apparatus, and a switch unit that outputs a request to store write data in the cache unit of the external apparatus, on condition that space is available not in the cache unit but in the cache unit of the external apparatus. An external cache is contained in a unit external to the system but can communicate with the storage control unit. The data can be divided into a plurality of data units, based on the cache storage, see Aigo paragraph [0035], Here, cache-storage unit data means an amount of data corresponding to a single entry in cache unit 220) one or more target nonvolatile semiconductor storage devices of the plurality of nonvolatile semiconductor storage devices in which the data subject to the read request are stored; (Aigo paragraphs [0032-0033], Now assume a case where the write data are already written in the cache unit of the external apparatus. In this case, when host controller 210 receives a write request for an address (hereinafter, referred to as cache-storage unit address) of the write data, cache unit 220 checks itself if space is available. If cache unit 220 has available space, switch unit 230 outputs, to the external apparatus, a cache-read request accompanied by a delete request and an address. [0033] Thereafter, when switch unit 230 receives, from the external apparatus, cache-storage unit data in response to the cache-read request, cache unit 220 stores the cache-storage unit data in itself. Data units can be flushed to non-volatile storage and deleted from the buffer/cache. For further details, see Aigo paragraph [0086], Cache unit 220 then uses the write data received from first host computer 100 to overwrite the page of this same data in data storage unit 222. Cache unit 220 also sets the page existence bit in directory 221, the related block existence bit (or bits), replacement information and non-written information (S24). Then, cache unit 220 eliminates the related page from external writing management table 224 (S25). After that, storage apparatus 200 performs the operation of steps S7 to 9) determining, for each data unit of the plurality of data units, the availability of an internal buffer of the controller to temporarily accumulate the data unit, wherein the internal buffer and the controller form part of the integrated circuit, and wherein if the internal buffer is available, accumulating the data unit from the one or more target nonvolatile semiconductor storage devices to the internal buffer, (Aigo paragraph [0028], Upon receipt of the write request, cache unit 220 checks itself if space is available to store the write data. On condition that space is available, cache unit 220 stores the requested write data in itself.  First, upon receiving a write request, the internal cache checks to see if the internal cache has space available. This determination of available space includes a set data unit size, see Aigo paragraph [0029], Here, "space is available" indicates that the available capacity is equal to or more than a preset reference value) and if the internal buffer is not available, accumulating the data unit from the one or more target nonvolatile semiconductor storage devices to an external buffer communicatively coupled to the controller, wherein the external buffer is external to the integrated circuit; (Aigo paragraph [0030], On condition that space is available not in cache unit 220 but in the cache unit of the external apparatus, switch unit 230 outputs a cache-write request for storing the write data in the cache unit of the external apparatus. If the cache unit 220 cannot find any space available neither in itself nor in the cache unit of the external apparatus, cache unit 220 expels data stored therein to the external storage, and stores the requested write data in itself. If space is not available, then the data is written and stored in the external buffer) and transferring the accumulated data corresponding to the data subject to the read request to the host interface for delivery to the host (Aigo paragraph [0043], Another one of the reasons for the advantage may be that upon receipt of a write request for a cache-storage unit address of write data stored in the cache unit of the external apparatus, storage apparatus 200 retrieves the cache-storage unit data from the external apparatus and stores the data in cache unit 220. For these reasons, for example, when a read request is received from a host computer and the like at a later time, reading data from cache unit 220 may be faster than reading data from the cache unit of the external apparatus. Aigo paragraphs [0098-0099], Hereinafter, an explanation will be given for the read access operation by first host computer 100. Upon receipt of a read request, if data exists in cache unit 220, storage apparatus 200 reads data from cache unit 220 and outputs the data to first host computer 100. Also see Aigo paragraph [0101], Meanwhile, if the data exists in second cache unit 220, storage apparatus 200 outputs a cache-read request to second storage apparatus 200, receives the data from second storage apparatus 200, and outputs the data to first host computer 100).
Aigo does not teach A method performed by a controller of an integrated circuit, receiving, from a device interface connected to a plurality of nonvolatile semiconductor storage devices contained in a solid-state drive (SSD).
A method performed by a controller of an integrated circuit, (Elias paragraph [0003], An embodiment of the present invention that is described herein provides an Integrated Circuit (IC) including multiple ports and packet processing circuitry. The ports are configured to serve as ingress ports and egress ports for receiving and transmitting packets from and to a communication network. The packet processing circuitry is configured to forward the packets between the ingress ports and the egress ports, to read an indication that specifies whether the IC is to operate in an internal buffer configuration or in an off-chip buffer configuration, when the indication specifies the internal buffer configuration, to buffer the packets internally to the IC, and, when the indication specifies the off-chip buffer configuration, to configure one or more of the ports for connecting to a memory system external to the IC, and for buffering at least some of the packets in the memory system, externally to the IC.  Elias teaches an integrated circuit system containing a memory system and devices/components such as internal and external buffers).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Aigo with those of Elias. Elias teaches an integrated circuit system comprising an integrated circuit as well as memory system components coupled to said integrated circuit, which can help improve communication and reliability for the functioning of the system as a whole, as well as allowing for far more flexibility regarding the system configuration (Elias paragraph [0003-0004], The packet processing circuitry is configured to forward the packets between the ingress ports and the egress ports, to read an indication that specifies whether the IC is to operate in an internal buffer configuration or in an off-chip buffer configuration, when the indication specifies the internal buffer configuration, to buffer the packets internally to the IC, and, when the indication specifies the off-chip buffer configuration, to configure one or more of the ports for connecting to a memory system external to the IC, and for buffering at least some of the packets in the memory system, externally to the IC. In some embodiments, the packet processing circuitry is configured to configure a same port for communication over the communication network when operating in the internal buffer configuration, and for communicating with the memory system when operating in the off-chip buffer configuration. Elias paragraph [0086], The configuration of SOC 100, of HBM subsystem 116, including all units thereof and including flow-chart 300, shown in FIGS. 1 through 7, are example configurations that are shown purely for the sake of conceptual clarity. Any other suitable configurations can be used in alternative embodiments. For example, SOC 100 may be an aggregation of a plurality of integrated circuits, a multi-chip-carrier or a PCB. HBM subsystem 116 may be a single integrated circuit, a multi-chip-carrier or a PCB (rather than an interposer). Ports of SOC 100 may be bidirectional. The various units of SOC 100 may be implemented by hardware, by software, or by combination of hardware and software. SOC 100 may be a Field-Programmable-Gate-Array (FPGA), an Application Specific Integrated Circuit (ASIC), or a combination of FPGA and ASIC).

Aigo in view of Elias does not teach receiving, from a device interface connected to a plurality of nonvolatile semiconductor storage devices contained in a solid-state drive (SSD).
receiving, from a device interface connected to a plurality of nonvolatile semiconductor storage devices contained in a solid-state drive (SSD) (Rose paragraph [0020], A solid state drive (SSD) memory storage system optimizes data access to solid state memory devices to reduce the access latencies of a set of queued commands. The memory controller of the SSD receives read commands from a host and returns the data, not in the order that the commands were originally queued, but in an order that causes the data to be returned more quickly, as the access time for the commands taken as a group is minimized. Also see Rose paragraph [0032], FIG. 4 shows a block diagram of a solid state drive (SSD) 400 and its major components in accordance with an embodiment of the present invention. A memory controller 410 provides the link between the storage or expansion bus interface 420 (which may be SATA, SCSI, SAS, PCIe or similar) and non-volatile solid state memory devices themselves, 460. The solid state memory devices 460 may, for example, be flash memory devices. Memory channels are provided for the memory controller 410 to access the memory devices 460, which may be organized into memory banks. The memory controller may be implemented as firmware including hardware and software. For example, it may include a processor, such as ASIC, a memory, and other hardware).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Aigo and Elias with those of Rose. Rose teaches having the integrated circuit be a part of a solid-state drive (SSD). The SSD can optimize data access to reduce latencies of a set A solid state drive (SSD) memory storage system optimizes data access to solid state memory devices to reduce the access latencies of a set of queued commands. The memory controller of the SSD receives read commands from a host and returns the data, not in the order that the commands were originally queued, but in an order that causes the data to be returned more quickly, as the access time for the commands taken as a group is minimized).

Regarding claim 39, Aigo in view of Elias in further view of Rose teaches The method of claim 38, further comprising: removing, by the controller, the accumulated data units from the internal buffer and the external buffer (Aigo paragraphs [0032-0034], Now assume a case where the write data are already written in the cache unit of the external apparatus. In this case, when host controller 210 receives a write request for an address (hereinafter, referred to as cache-storage unit address) of the write data, cache unit 220 checks itself if space is available. If cache unit 220 has available space, switch unit 230 outputs, to the external apparatus, a cache-read request accompanied by a delete request and an address. Thereafter, when switch unit 230 receives, from the external apparatus, cache-storage unit data in response to the cache-read request, cache unit 220 stores the cache-storage unit data in itself. In contrast, in a case where switch unit 230 receives a cache-read request accompanied by a delete request and an address, cache unit 220 reads cache-storage unit data. Thereafter, switch unit 230 outputs the read cache-storage unit data to the external apparatus that output the cache-read request. Additionally, cache unit 220 deletes the read cache-storage unit data from itself. When data is flushed either from the internal buffer or the external buffer, it is removed/deleted from the aforementioned buffer to clear up space).


Claims 37 and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aigo in view of Elias in further view of Rose as applied to claim 32 and 38 above, and further in view of Krishnan.

Regarding claim 37, Aigo in view of Elias in further view of Rose and further in view of Krishnan teaches The method of claim 32, further comprising: programming, by a firmware configuration circuit coupled to the controller, a number of read buffers and a number of write buffers in the internal buffer, wherein, preferably, the number of read buffers exceeds the number of write buffers (Krishnan paragraph [0108], In some embodiments, the graphics processor command sequence 910 may begin with a pipeline flush command 912 to cause any active graphics pipeline to complete the currently pending commands for the pipeline. In some embodiments, the 3D pipeline 922 and the media pipeline 924 do not operate concurrently. The pipeline flush is performed to cause the active graphics pipeline to complete any pending commands. In response to a pipeline flush, the command parser for the graphics processor will pause command processing until the active drawing engines complete pending operations and the relevant read caches are invalidated. The internal and external buffers can be comprised of read buffers/caches, as well as write In some embodiments, return buffer state commands 916 are used to configure a set of return buffers for the respective pipelines to write data. Some pipeline operations require the allocation, selection, or configuration of one or more return buffers into which the operations write intermediate data during processing. In some embodiments, the graphics processor also uses one or more return buffers to store output data and to perform cross thread communication. In some embodiments, the return buffer state 916 includes selecting the size and number of return buffers to use for a set of pipeline operations).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Aigo, Elias and Rose with those of Krishnan. Krishnan teaches having the internal and external buffers contain a plurality of write and read buffers each. This is a method of improving the functionality of the buffers by having precise regions of each buffer allocated to a specific function. By allocating the regions of the buffers, more efficient operations can take place when accessing the buffers for a read or write request (Krishnan paragraph [0111], In some embodiments, return buffer state commands 916 are used to configure a set of return buffers for the respective pipelines to write data. Some pipeline operations require the allocation, selection, or configuration of one or more return buffers into which the operations write intermediate data during processing. In some embodiments, the graphics processor also uses one or more return buffers to store output data and to perform cross thread communication. In some embodiments, the return buffer state 916 includes selecting the size and number of return buffers to use for a set of pipeline operations).

Regarding claim 40, Aigo in view of Elias in further view of Rose and further in view of Krishnan teaches The method of claim 38, further comprising: programming, by a firmware configuration circuit coupled to the controller, a number of read buffers and a number of write buffers in the internal buffer, wherein, preferably, the number of read buffers exceeds the number of write buffers (Krishnan paragraph [0108], In some embodiments, the graphics processor command sequence 910 may begin with a pipeline flush command 912 to cause any active graphics pipeline to complete the currently pending commands for the pipeline. In some embodiments, the 3D pipeline 922 and the media pipeline 924 do not operate concurrently. The pipeline flush is performed to cause the active graphics pipeline to complete any pending commands. In response to a pipeline flush, the command parser for the graphics processor will pause command processing until the active drawing engines complete pending operations and the relevant read caches are invalidated. The internal and external buffers can be comprised of read buffers/caches, as well as write caches, see Krishnan paragraph [0111], In some embodiments, return buffer state commands 916 are used to configure a set of return buffers for the respective pipelines to write data. Some pipeline operations require the allocation, selection, or configuration of one or more return buffers into which the operations write intermediate data during processing. In some embodiments, the graphics processor also uses one or more return buffers to store output data and to perform cross thread communication. In some embodiments, the return buffer state 916 includes selecting the size and number of return buffers to use for a set of pipeline operations).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Aigo, Elias and Rose with those of Krishnan. Krishnan teaches having the internal and external buffers contain a plurality of write and read buffers each. This is a method of improving the functionality of the buffers by having precise regions of each buffer allocated to a specific function. By allocating the regions of the buffers, more efficient operations can take place when accessing the buffers for a read or write request (Krishnan paragraph [0111], In some embodiments, return buffer state commands 916 are used to configure a set of return buffers for the respective pipelines to write data. Some pipeline operations require the allocation, selection, or configuration of one or more return buffers into which the operations write intermediate data during processing. In some embodiments, the graphics processor also uses one or more return buffers to store output data and to perform cross thread communication. In some embodiments, the return buffer state 916 includes selecting the size and number of return buffers to use for a set of pipeline operations).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONAH C KRIEGER whose telephone number is (571)272-3627. The examiner can normally be reached Monday - Friday 8 AM - 5 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571)272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.C.K./           Examiner, Art Unit 2136        

/CHARLES RONES/           Supervisory Patent Examiner, Art Unit 2136